The opinion of the court was delivered,
by Thompson, C. J.
— We see not wherein the books of Hahn & Frick were not evidence on the question of the partnership between the Fricks. Hahn testified to the books, and to facts and declarations tending to show that Ephraim and Amos were partners with Jacob and him. This testimony, whether very important or of little consequence in the minds of the jury, could not have been withheld from them, fo.r anything we can see. Indeed it may have been very important. There was no error in its admission.
There was nothing wrong in the pertinent inquiry of the judge, “where are the receipts?” The testimony had shown numerous payments by the Fricks to Barbour, Semmes & Co., on account, 'and the receipts would have been pertinent and powerful to show how they were drawn and regarded when these payments were made, and how the parties regarded themselves in taking receipts. It has been more than once said that the testimony in a case often consists in what is not proved as well as in what is proved. Where withholding testimony raises a violent presumption that a fact not clearly proved or disproved exists, it is not error to allude to the fact of withholding, as a circumstance strengthening the proof. That was all that was done here. There was no error in this part of the case.
It is denied that the record of the discharge of Jacob Frick, as a bankrupt, was in evidence at all in the case. The judge’s notes have in them, “ discharge of bankrupt, Jacob Frick, March 4th 1848,” but whether given in evidence does not appear. Certain *122it is, that it was not pleaded, nor any further notice taken of it on the trial, and no request to charge in regard to it, nor objection made as to the entry of judgment, nor motion in arrest of judgment as to Jacob, appears on the record. As he was not bound to plead his discharge, and did not do it, there was no error in the entry of judgment on the verdict against him as one of the partners. As there are no other assignments of error to be noticed, and no error in those we have noticed,
The judgment is affirmed.